Citation Nr: 1401558	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-30 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lauren Murphy


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The March 2011 rating decision granted service connection for PTSD and assigned a 10 percent rating effective June 15, 2010, and it additionally granted service connection for acid reflux (claimed as stomach condition).  In a May 2011 Notice of Disagreement, the Veteran disagreed with his initial ratings for PTSD and acid reflux.

A September 2012 rating decision increased the disability rating for PTSD, from 10 percent to 30 percent effective June 15, 2010.  In his October 2012 Form 9, the Veteran specifically limited his appeal solely to a higher initial rating for PTSD, and his representative submitted an October 2012 statement addressing solely the Veteran's PTSD rating.  Because the September 2012 grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Board notes that the sole issue presently on appeal is the Veteran's entitlement to an initial rating in excess of 30 percent for PTSD.

Contemporaneously to the filing of his claim, the Veteran designated the Texas Veterans Commission as his representative.  In May, 2011, he executed a VA Form 21-22a-Appointment of Individual as Claimant's Representative-in favor of Lauren Murphy as his agent.  Accordingly, the Board recognizes that the Veteran is currently represented by Lauren Murphy.

The Board has reviewed the Veteran's physical claims file and his Virtual VA and  Veterans Benefits Management System (VBMS) electronic claims files to ensure a complete review of the evidence.



FINDINGS OF FACT

1.  The Veteran's PTSD most nearly approximates occupational and social impairment with reduced reliability and productivity due to irritability or outbursts of anger, depression, a restricted range of affect, hypervigilance, avoidance, feelings of detachment and estrangement from others, and difficulty in establishing and maintaining effective work and social relationships. 

2.  The disorder does not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but not higher, for PTSD are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

This appeal arises from disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, the Board finds that VA has complied with its duty to notify.  

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records, VA examination reports, and medical records are in the file.  The Veteran has not referred to any additional unobtained evidence which is necessary for a fair adjudication of the claim.

The Veteran was provided VA examinations in January 2011, and April 2013.  The reports from those examinations and the medical opinions have been included in the claims file for review.  These examinations and opinions involved reviews of the Veteran's medical records, thorough examinations of the Veteran, and opinions supported by rationale.  The Board finds the VA examinations to be thorough and adequate to base a decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Increased Initial Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); assigning a higher of two evaluations where there is a question as to which of two evaluations apply and the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The analysis in this decision therefore considers the possibility that staged ratings may be warranted.

Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

In the March 2011 rating decision, the RO granted service connection for PTSD and assigned a 10 percent initial evaluation effective June 15, 2010, under Diagnostic Code 9411.  A September 2012 rating decision increased the disability rating for PTSD, from 10 percent to 30 percent, effective June 15, 2010.  The Veteran contends that a higher rating is warranted.

Under Diagnostic Code 9411, the General Rating Formula for Mental disorders is used.  The General Rating Formula provides that a 30 percent rating is warranted when the mental disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Finally, a maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the symptoms to be considered when rating a Veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Within the DSM-IV, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  See Evans v. West, 12 Vet. App, 22, 30 (1998).  A GAF score is just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  The Board must evaluate the probative value of any doctor's opinion in light of all the evidence of record.
 
A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

As an initial matter, the Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board will therefore attribute all the Veteran's psychiatric symptoms to his service-connected PTSD absent medical evidence which precludes it.

Turning to the merits of the claim, the relevant evidence includes two VA examinations from January 2011, and April 2013, as well as several medical treatment and counseling notes.

In a January 2011 VA medical examination, the Veteran reported some difficulty coping with anger, being easily angered, and having some depression.  He also reported sleeping problems, nightmares, avoidance and difficulty being in crowds, increased interpersonal problems with his wife, and getting angered easily when driving.  On physical examination, he displayed a clean appearance, unremarkable speech, normal affect, normal memory, slightly depressed mood, orientation to person, time, and place, an unremarkable thought process, no suicidal ideation in the past five years, no delusions, and no obsessive or ritualistic behavior or homicidal thoughts.  The Veteran reported retiring in December 2010, because of eligibility by age or duration of work, and the VA examiner found him capable of managing financial affairs.

The VA examiner noted that the Veteran had panic attacks, a markedly diminished interest or participation in significant activities, and felt detached and estranged from others.  The VA examiner further found that the Veteran displayed irritability or outbursts of anger, hypervigilance, and an exaggerated startle response.  All of these disturbances were found to cause a clinically significant distress or impairment in social, occupational or other important areas of functioning.  The VA examiner assigned a GAF score of 54.

In an April 2013 VA medical examination, the Veteran reported being seen by telemental health for medication review by a psychiatrist and for individual therapy by a psychologist.  He had an individual session with a social worker and regularly attends a weekly PTSD support group.  The Veteran also reported the absence of significant social relationships in his life, apart from his wife and daughter.  Regarding his symptoms, the Veteran reported he gets into arguments easily and would usually stay in the car while his wife shops in order to avoid conflicts with others. 

The VA examiner noted that the Veteran displayed a markedly diminished interest or participation in significant activities, a feeling of detachment or estrangement from others, a restricted range of affect, irritability or outbursts of anger, difficulty concentrating, hypervigilance, an exaggerated startle response, suspiciousness, and difficulty in adapting to stressful circumstances; altogether, this causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

The VA examiner remarked that the Veteran was oriented in all spheres, his speech was normal, and his mood was depressed with a congruent affect.  There were no current suicidal ideations, delusions, or hallucinations, and his abstract thinking was appropriate; there was no report of panic attacks.  But, the Veteran was found to have limited social support and difficulty with trust issues, anger, avoidance, irritability, and hypervigilance.

The VA examiner noted that the Veteran's reports of past suicidal ideations and his behavioral outbursts are indicative of the Veteran's reduced reliability and productivity when exposed to stressful events.  The VA examiner found occupational and social impairment with reduced reliability and productivity, and assigned a GAF score of 50. 

The Veteran has also been treated intermittently for his psychiatric symptoms.  Medical treatment notes from the relevant period on appeal reflect that the Veteran has repeatedly displayed a depressed mood, restricted range of affect, avoidance, hypervigilance, difficulty concentrating, and social impairment problems.  The Veteran has received GAF scores of 45, 50, 55, 60, and 65. 

Considering all of the evidence in light of the criteria noted above, the Board finds that the totality of the evidence indicates that the Veteran's PTSD meets the criteria for the assignment of an initial 50 percent rating.  While the Board is cognizant that the evidence shows incidental reports of normal affect, no panic attacks, normal speech, appropriate abstract thinking, and normal memory, the record shows that the Veteran has consistently displayed an overall disability picture which includes irritability or outbursts of anger, depressed mood, a restricted range of affect, hypervigilance, avoidance, and feelings of detachment and estrangement from others, and is indicative of a difficulty in establishing and maintaining effective work and social relationships.  The Veteran's PTSD produces a clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Furthermore, the Board has considered all of the Veteran's GAF scores, and finds that, overall and together with the other evidence on the Veteran's whole disability picture, they support a finding of moderate psychiatric symptoms associated with a 50 percent rating. 

For these reasons, the Board finds that the evidence is at least in relative equipoise on the question of whether these symptoms more nearly approximate the criteria under DC 9411 for the next higher 50 percent disability rating.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial disability rating of 50 percent for PTSD have been met.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none; at no point during the appeal period does the evidence demonstrate that the Veteran's PTSD symptomatology met the criteria for a rating in excess of 50 percent.  Although the Board recognizes that the evidence reveals certain instances of suicidal ideation, the totality of the pertinent evidence reflects that the Veteran's suicidal ideation is episodic and passive; the Veteran has consistently reported that he had no plan or intent to act on such thoughts.  Evidence of this one criterion for a 70 percent disability rating does not demonstrate that the overall symptomatology or overall impairment due to PTSD more nearly approximates the criteria for a 70 percent rating.  Indeed, the Board does not find that the Veteran displayed obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic or depression, impaired impulse control, or spatial disorientation.  Although the absence of these symptoms is not outcome determinative, the Veteran's overall disability picture does not reflect the severity, frequency, and duration of symptoms that affects his level of occupational and social impairment pertinent to a rating in excess of 50 percent.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The disorder does not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood to warrant a 70 percent rating.

In reaching the above conclusions, the Board has considered the statements of the Veteran and his representative in support of his claim, including contentions that the Veteran has difficulty establishing and maintaining effective work and social relationships as well as allegations of specific symptomatology.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider any subjective statements on the part of the Veteran regarding the severity of the disabilities, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Also, the Board finds the objective medical findings and opinions provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("[T]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").
 
Furthermore, the Board notes that there is no showing that the Veteran's PTSD could not be contemplated adequately by the applicable schedular rating criteria discussed above because of an exceptional or unusual disability picture.  See 38 C.F.R. § 3.321(b)(1) (2013).  Referral for consideration of the assignment of a higher disability rating on an extraschedular basis is therefore not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The Board has considered the possibility of staged ratings under Fenderson v. West, 12 Vet. App. 119 (2009) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

In addition, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In an increased rating claim, TDIU is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Here, although the evidence reflects that the Veteran is retired, there is no contention or evidence that the Veteran is unemployable.  Accordingly, TDIU is not raised by the record.

For the foregoing reasons, the Board finds that an initial rating of 50 percent for PTSD is warranted.


ORDER

An initial rating for PTSD of 50 percent, but not higher, is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


